UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2367



LATASHA R. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security Administration,


                                              Defendant - Appellee,
          and


OFFICE OF HEARINGS & APPEALS,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(CA-05-378-0-MBS)


Submitted:   April 28, 2006                   Decided:   May 9, 2006


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Latasha R. Williams, Appellant Pro Se.     Robert F. Daley, Jr.,
Assistant United States Attorney, Columbia, South Carolina; Bonnie
Evelyn Sims, Assistant Regional Counsel, Denver, Colorado, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Latasha R. Williams appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

her action seeking disability insurance benefits. We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court. See Williams v. Barnhart, No.

CA-05-378-0-MBS (D.S.C. filed Nov. 22, 2005; entered Nov. 23,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -